PER CURIAM.
The defendant’s conviction is affirmed. The case is remanded for resentencing because application of the habitual offender statute, La.R.S. 15:529.1, was improper. The subject offense, for which the penalty was sought to be enhanced, was committed before defendant was convicted of the penalty-enhancing offense. However, La.R.S. 15:529.1(A) authorizes only the use of prior convictions in a habitual offender bill.
Accordingly, defendant’s sentence is set aside and the case is remanded for resen-tencing in accordance with law.